Citation Nr: 0926995	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-31 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
residuals of fracture of the left fibula.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1977 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a right knee disability.  In December 
2008, the Board remanded the claim.  In May 2009, the Veteran 
testified before the Board at a hearing held at the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND 

Additional development is necessary prior to further 
disposition of the claim.

While the Veteran initially claimed service connection for a 
right knee disability on a direct basis, namely due to 
airborne jumping and a motorcycle accident, he has since 
modified his claim to include a claim for secondary service 
connection.  In that regard, he contends that his right knee 
disability developed as a result of problems associated with 
his service-connected residuals of fracture of the left 
fibula.  Specifically, at his May 2009 hearing before the 
Board, he testified that his left knee disability has 
aggravated his back, and in turn, his right knee.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159 (as amended) and 3.326(a) (2008).  The Board finds that 
additional development is necessary to satisfy VA's 
obligations under the VCAA.  Specifically, corrective VCAA 
notice should be sent regarding secondary service connection.

On May 2009 VA examination, the examiner concluded that it 
was less likely as not that the Veteran's current right knee 
condition was related to his period of active service.  The 
examiner did not, however, offer an opinion as to whether the 
Veteran's right knee was aggravated by his service-connected 
residuals of fracture of the left fibula.  As the Veteran 
contends that his current right knee disability is related to 
his service-connected residuals of fracture of the left 
fibula, the Board finds that a remand for an additional 
examination and opinion addressing the question of 
aggravation is required.  38 C.F.R. § 3.159(c)(2) (2008).

As the case must be remanded for the foregoing reasons, the 
Veteran should be asked to identify all medical care 
providers that treated him for his right knee from 1979 to 
1987, and arrangements should be made to obtain those 
records.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrective VCAA 
notice pertaining to the issue of 
entitlement to service connection for a 
right knee disability as secondary to the 
service-connected residuals of fracture 
of the left fibula.  See 38 C.F.R. 
§ 3.310.

2.  Ask the Veteran to identify all 
medical care providers that treated him 
for his right knee from 1979 to 1987, and 
make arrangements to obtain those 
records.

3.  Thereafter, schedule the Veteran for 
an appropriate examination.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  

The examiner should specifically opine as 
to the following question:

Is it as likely as not (50 percent 
probability or greater) that the 
Veteran's right knee disability was 
either (a) caused by, or (b) 
aggravated (permanently increased in 
severity beyond the natural progress 
of the disease) by his service-
connected residuals of fracture of 
the left fibula.

The rationale for all opinions must be 
provided.  

4.  Finally, readjudicate the Veteran's 
claim for service connection for a right 
knee disability, to include as secondary 
to his service-connected residuals of 
fracture of the left fibula.  If action 
remains adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).






